UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1863



In re:    MELANIA CORCINO,

                       Petitioner.



         On Petition for Writ of Prohibition.   (5:05-cr-00260-BO-2)


Submitted:    January 31, 2012              Decided: February 6, 2012


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Melania Corcino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Melania Corcino petitions for a writ of prohibition

seeking an order to stop the enforcement of a detainer lodged

against her by immigration authorities following the completion

of    her   federal    sentence.           We       conclude    that     Corcino   is   not

entitled to relief.

             The writ of prohibition is a drastic remedy and should

be used only in extraordinary circumstances.                           In re Vargas, 723

F.2d 1461, 1468 (10th Cir. 1983).                      Further, prohibition relief

is     available      only    when        the       petitioner     has    a     clear   and

indisputable right to the relief sought.                        Id.     We have reviewed

the    petition    and       conclude       that      Corcino     has     not    made   the

requisite showing for issuance of the writ.                              Accordingly, we

deny the petition for a writ of prohibition.                             We further deny

Corcino’s motion for appoinment of counsel and dispense with

oral    argument      because       the    facts       and     legal    contentions     are

adequately     presented       in    the        materials      before    the    court   and

argument would not aid the decisional process.



                                                                         PETITION DENIED




                                                2